By the Court, Welles, J.
The report of the referee shows that the house in Prospect street was purchased for the defendant Mary E. Hall, and with her separate means, in 1852, but by mistake the conveyance was made to her husband, the defendant Leonard Hall. The $500 or $525 alleged to have been paid by the defendant Leonard Hall was paid in per*140sonal property, a hack and a span of horses, which he gave to his wife at a time when he was perfectly solvent and had a right to make the gift. Notwithstanding the conveyance was made to the husband by Quigley, the grantor, Mrs. Hall. went into possession and made valuable improvements with her own separate means. That on the 9th day of July, 1856, before either of the notes had matured, and while her husband continued solvent and unembarrassed, Mrs. Hall sold the Prospect street property to Haynes and Lutes, and received in exchange fifteen acres of land in the town of Union. That to consummate such exchange, the deeds were given as mentioned in the complaint; that is to say: The defendants, Hall and wife, conveyed the Prospect street house to Haynes and Lutes, who at the same time conveyed the land in the town of Union to the defendant Mary E. Hall. Afterwards, and ón the 31st of May, 1859, another exchange was made by Mrs. Hall of the property in Union, with Edward M. Moore, for several city lots in the city of Eochester. The deed for these lots was made by Moore to Mrs. Hall, and the latter joined with her husband in a conveyance of the Union property to Moore. The property in Prospect street was purchased for Mrs. Hall as a homestead, as early as 1852.
It is distinctly found by the referee that the conveyances of July 9th, 1856, being the one from Hall and wife to Haynes and Lutes for the Prospect street house and lot, and the one from the latter to Mrs. Hall of the property in the town of Union, were made and received in good faith, without any intent to hinder or delay or defraud the plaintiff, or any other creditor of the defendant Hall.
The fraud charged in the complaint being thus disproved, there remains no foundation upon which the action can rest. The legal title to the Prospect street property had passed from the defendant Leonard Hall to Haynes and Lutes long before judgment was obtained on the notes, and, as remarked, before the maturity of either of them, and there was never any legal lien by virtue of the judgment upon any or either *141of the parcels of land mentioned ; and the transactions being free from any taint of fraud, the equity of Mrs. Hall is superior to that of the plaintiff. The arrangement between her and her husband in relation to the purchase of the Prospect street house and lot with her separate means and without any fraudulent intent, was lawful, and should be sustained.
[Monroe General Term,
September 1, 1862.
I think the judgment should be affirmed with costs.
Johnson, Campbell and Welles, Justices.]